DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. Claims 1, 5, 11, 15  and 20 are currently amended. 
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 10/22/2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-5, 8-15 and 18-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 10/22/2021 on pages 9-10, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art CASWELL et al. (US Pub No. 2020/0004442) discloses user access to a data storage system including one or more nodes providing a plurality of data storage resources is controlled, the plurality of data storage resources storing one or more user-accessible primary data structures and one or more user-accessible secondary data structures, each secondary data structures being stored on the basis CASWELL, Abstract), Janson et al. (US Pub No. 2014/0181992) discloses receiving a user login request originating from a user device, the user login request including a user identifier; authenticating, based on the user identifier, the user as having access to information associated with a particular tenant of a plurality of tenants; identifying a tenant specified theme associated with the particular tenant of a plurality of tenant themes, the theme being specified by the tenant for use in presenting data to authenticated users; obtaining data associated with the particular tenant; and providing the data associated with the particular tenant to the user device for presentation, wherein the data is presented on a user interface of the user device, the data being formatted based on the identified tenant theme. (Janson, Abstract), Ma et al. (US Pub No. 2018/0302353) discloses requesting the addition of a first user to a first group; assessing whether the first user needs to be added to the first group with a specific status; if the assessment result is yes, then subjecting the group information of the first group to screening in accordance with the group permissions corresponding to the specific status in order to obtain screened group information and issuing the screened group information to the client of the first user. (MA, Abstract), Sastry et al. (US Patent No. 10,142,371) discloses Application customization enables many different types of customers, from small companies to large multinational enterprises, to use various applications provided by a cloud service provider. To accommodate these customizations, previous systems generally require manual human intervention to identify custom, customized, and cloud service provider authorization Martini (US Pub No. 2014/0343989) discloses receiving first information corresponding to a directory service of network users, the directory service configured to organize the network users into a plurality of user roles, receiving second information corresponding to a resource available to the network users, the resource having a plurality of policy groups, identifying at least one first user role name that matches at least one first policy group name, and linking the user role corresponding to the matched first user role name with the policy group corresponding to the matched first policy group name such that the one or more network users in the linked user role are subject to the usage policies associated with the linked policy group. (Martini, Abstract) and Schleiff et al. (US Patent No. 10,637,868) discloses establishing access for individuals in at least one enterprise with one or more services provided by a plurality of service providers through the use of a Common Authorization Management (CAM) service is described herein.  Through the CAM service, an enterprise administrator can group together one or more individuals at one enterprise, identify access rights to one or more services in the plurality of service providers for each group of individuals based on security data defined by a service provider administrator, and associate individuals from the subset of the plurality of groups at each enterprise with access rights to one or more services provided by the plurality of service providers. (Schleiff, Abstract), however, the prior art taken alone or in combination does not teach or suggest “the plurality of cloud platform deployments comprising a first cloud platform deployment implemented at a first geographic region and a second cloud platform deployment implemented at a second geographic region different than the first geographic region; and an access manager system, the access manager system programmed to perform operations comprising: receiving, from a user computing device, a user logon request identifying a user; receiving, from an identity provider system, group data associated with the user logon request, the group data indicating a first group to which the user belongs; accessing a subaccount access map, the subaccount access map correlating the first group to a first subaccount implemented at the first cloud platform deployment and correlating a second group to a second subaccount implemented at the second cloud platform deployment, the first subaccount and the second subaccount being associated with a first tenant of the cloud platform system; determining that the subaccount access map correlates the first group to  the first subaccount the first subaccount implemented at the first cloud platform deployment; and providing to the user computing device an indication that the user is authorized to access the first subaccount” (as recited in claims 1, 11 and 20), in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437